UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6862



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT ELTON STOTTS, a/k/a Sugarbear,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-95-49)


Submitted:   August 30, 2000            Decided:   September 11, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Elton Stotts, Appellant Pro Se. Kevin Michael Comstock,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Elton Stotts seeks to appeal the district court’s order

construing his Fed. R. Civ. P. 60(b) motion as a motion filed under

28 U.S.C.A. § 2255 (West Supp. 2000), and dismissing it for failing

to obtain authorization from this court to file a successive § 2255

motion. We have reviewed the record and the district court’s opin-

ion and find no reversible error.   Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Stotts, No. CR-95-49

(E.D. Va. filed May 17, 2000; entered May 18, 2000); see Fed. R.

Civ. P. 58, 79(a).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2